-1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “…a covering film formation step of covering a surface of the positive current collector with an aluminum oxide layer containing fluorine”
Claim 12, which depends on claim 9 recites “the covering film formation step is performed in the step of forming a positive electrode…”
The instant disclosure however, teaches that when the covering film formation step is performed in the step of forming the positive electrode only an aluminum oxide layer is formed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the anions" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution the examiner will assume “the anions” refers to claim 9, in a case where claim 9 includes an electrolyte comprising anions of fluorine. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoshi et al. (JP 2014/035836) in view of Guoxin, Li, “Introduction to Novel Chemical Power Source Technology (Partial English Translation)”, Shanghai Scientific & Technical Publishers, 31 May 2007 (2007-05-31), edition No. 1, pages 353-354.
Regarding claim 1, Hiroyoshi teaches an electrochemical device (P10) comprising:
a positive electrode, a negative electrode, and a separator disposed between the positive electrode and the negative electrode (P10), wherein: the positive electrode includes: a positive current collector containing aluminum (P41) and a positive electrode material layer containing a conductive polymer (P24). 
Hiroyoshi teaches the electrolyte comprises LiPF6 (P46).
	Hiroyoshi is silent in teaching an aluminum oxide layer containing fluorine disposed on a a surface of the positive current collector; however, Guoxin, in a similar field of endeavor related to electrochemical devices teaches that lithium-ion batteries are subjected to formation treatments before shipping. Guoxin teaches this treatment includes subjecting the battery with electrolyte to a low current which is generally between 1/15 C to 0.05 C for a prolonged time to form a passivation film and stabilize the electrical and cycle performance (pg. 353-354). 
The instant disclosure teaches that when an electrolyte comprises a fluorine compound and a phosphorous compound, such as PF6, and the current collector contains aluminum, when a small current is applied to the device, such as a current of less than or equal to 0.01 A or 0.01 C an aluminum oxide layer with fluorine and phosphorous will form (P17-18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply a low current to the electrochemical device of Hiroyoshi to stabilize the electrochemical and cycle performance, as taught by Guoxin. 

Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be expected.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be expected in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  It is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997)
Regarding claim 2, modified Hiroyoshi in view of Guoxin teaches the electrolyte comprising LiPF6 (P46) and the method of forming an aluminum oxide layer of the instant disclosure (P18). Therefore, the aluminum oxide layer of modified Hiroyoshi comprises phosphorous. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be expected.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be expected in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 
Regarding claim 6, modified Hiroyoshi in view of Guoxin is silent in teaching the aluminum oxide layer is disposed on an entirety of a surface of the positive current collector, the surface of the collector facing the positive electrode current collector; however, Hiroyoshi in view of Guoxin teaches the electrolyte comprising LiPF6 (P46) and the method of forming an aluminum oxide layer of the instant disclosure (P17-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the device of modified Hiroyoshi would have the aluminum oxide layer is disposed on an entirety of a surface of the positive current collector, the surface of the collector facing the positive electrode current collector. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be expected.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be expected in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoshi in view of Guoxin, as applied to at least claim 1, and further in view of Tomokazu et al. (WO 2013/062088) and Smekens, Jelle, et al. "Influence of electrode density on the performance of Li-ion batteries: Experimental and simulation results." Energies 9.2 (2016): 104
claim 3, modified Hiroyoshi in view of Guoxin teaches the electrochemical device according to claim 1, the rejection of which is incorporated herein in its entirety. 
Modified Hiroyoshi teaches the thickness of the positive electrode active material is 1 µm to 500 µm (P34).
Modified Hiroyoshi is silent in teaching the density of the positive electrode material layer ranges from 0.2 g/cm3 to 1.5 g/cm3; however, Tomokazu, in a similar field of endeavor related to electrochemical devices, teaches a positive electrode material layer with a conductive polymer (pg. 43). 
Tomokazu teaches the electrode material layer has an unrestricted density of 0.3 g/cm3 to 10 g/cm3 (pg. 46). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I 
Furthermore, as taught by Smekens, in a similar field of endeavor related to electrochemical devices (pg. 1-2) the density of a layer comprising active material is a result-effective variable. Smekens teaches as density increases the contact area between a current collector and electrode improves, but also the active surface area available will decrease and can lead to a deteriorating effect (pg. 5). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a density that optimized both electric conductive and electrolyte transport as taught by Smekens, and arrive at an electrode density similar to that of Tomokazu, or within a range of 0.3 g/cm3 to 10 g/cm3. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Furthermore, there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 0.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the present case, B, or the thickness of the positive electrode active material is met by modified Hiroyoshi, and A, or the density of positive electrode material layer is met by modified Hiroyoshi in view of Tomokazu and Smekens. 
Therefore, unless proven otherwise, at least a portion of these ranges would be expected to include values that meet the claimed product of A and B ranging from 4 to 300. 
Regarding claim 4, modified Hiroyoshi is silent in teaching the density of the positive electrode material layer ranges from 0.2 g/cm3 to 1.5 g/cm3; however, Tomokazu, in a similar field of endeavor related to electrochemical devices, teaches a positive electrode material layer with a conductive polymer (pg. 43). 
Tomokazu teaches the electrode material layer has an unrestricted density of 0.3 g/cm3 to 10 g/cm3 (pg. 46). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I 
Furthermore, as taught by Smekens, in a similar field of endeavor related to electrochemical devices (pg. 1-2) the density of a layer comprising active material is a result-effective variable. Smekens teaches as density increases the contact area between a current collector and electrode improves, but also the active surface area available will decrease and can lead to a deteriorating effect (pg. 5). 
3 to 10 g/cm3. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 5, modified Hiroyoshi the thickness of the positive electrode material layer is 1 µm to 500 µm (P34). The examiner takes note of the fact that the prior art range of 1 to 500 µm completely encompasses the claimed range of 20 µm to 200 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 7, modified Hiroyoshi in view of Guoxin teaches the electrochemical device according to claim 1, the rejection of which is incorporated herein in its entirety. 
Modified Hiroyoshi is silent in teaching a carbon layer containing a conductive carbon material, the carbon layer being disposed between the positive electrode material layer and the aluminum oxide layer; however, Tomokazu, in a similar field of endeavor related to electrochemical devices, teaches including a carbon layer comprising a conductive carbon material (pg. 6), or adhesive layer between a collector and an electrode active material layer to prevent decomposition of the electrolyte (pg. 7). 

Regarding claim 8, modified Hiroyoshi in view of Tomokazu teaches a thickness of the carbon layer rangres from 0.5 µm to 15 µm (pg. 36). The examiner takes note of the fact that the prior art range of 0.5 µm to 15 µm completely encompasses the claimed range of 0.5 µm to 3 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Modified Hiroyoshi in view of Tomokazuis silent in teaching the density of the carbon layer ranges from 0.4 g/cm3 to 1.0 g/cm3; however, Smekens, in a similar field of endeavor related to electrochemical devices (pg. 1-2) the density of a layer comprising conductive material is a result-effective variable. Smekens teaches as density increases the contact area improves, but also the active surface area available will decrease and can lead to a deteriorating effect (pg. 5). 
Therefore, in the absence of new or unexpected results for which objective evidence commensurate in scope with the claim is offered, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine the optimum or workable ranges of the density of the carbon layer in order to balance the conductivity and deteriorating effects. Courts have held, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (A change in form, proportions, or degree “will not sustain a patent”) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).
Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoshi et al. (JP 2014/035836) in view of Guoxin, Li, “Introduction to Novel Chemical Power Source Technology (Partial English Translation)”, Shanghai Scientific & Technical Publishers, 31 May 2007 (2007-05-31), edition No. 1, pages 353-354.
Regarding claim 9, Hiroyoshi teaches a method of manufacturing an electrochemical device (P10) comprising: 
a step of forming a positive electrode including a positive current collector and a positive electrode active material layer, the positive current collector containing aluminum (P41) and the positive electrode material layer containing a conductive polymer (P24); 
	a step of forming a negative electrode (P19); 
	a step of forming an electrode group including the positive electrode, the negative electrode, and a separator interposed between the positive electrode and the negative electrode (P19); 
a step of housing the electrode group together with an electrolytic solution in a container (P19. 49). Hiroyoshi teaches the electrolyte comprises LiPF6 (P46).
	Hiroyoshi is silent in teaching a covering film formation step of covering a surface of the positive current collector with an aluminum oxide layer containing fluoride; however, Guoxin, in 
Guoxin teaches this a covering film formation step, or subjecting the battery with electrolyte to a low current which is generally between 1/15 C to 0.05 C for a prolonged time to form a passivation film and stabilize the electrical and cycle performance (pg. 353-354). 
The instant disclosure teaches that when an electrolyte comprises a fluorine compound and a phosphorous compound, such as PF6, and the current collector contains aluminum, when a small current is applied to the device, such as a current of less than or equal to 0.01 A or 0.01 C an aluminum oxide layer with fluorine and phosphorous will form (P17-18). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a covering film formation step of covering the surface of the positive current collector with an aluminum oxide layer containing fluorine, by apply a low current to the electrochemical device of Hiroyoshi to stabilize the electrochemical and cycle performance, as taught by Guoxin. 
Modified Hiroyoshi in view of Guoxin performs the same treatment on the same components and compositions as taught by the instant disclosure (P17-18) and therefore, an aluminum oxide layer containing fluorine will be formed on a surface of the current collector in a covering film formation step. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be expected.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be expected in the prior art, the burden of proof then shifts to the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
"[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for expected anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) A reference which is silent about a claimed invention’s features is anticipatory if the missing feature is necessarily present in that which is described in the reference.
Regarding claim 10, modified Hiroyoshi in view of Guoxin teaches the covering film formation step is a step that flows a current between the positive electrode and the negative electrode in a current value limited to less than or equal to a prescribed current value while immersing the electrode group in a solution including anions containing fluorine, or an electrolyte containing PF6 (pg. 353-354- method of Guoxin with electrolyte of Hiroyoshi P46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that because this step is the same as that of the instant disclosure, the covering film formation step of modified Hiroyoshi will form the expected result of changing aluminum in a surface layer of the positive current collector to aluminum oxide. 
"[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) A reference which is silent about a 
Regarding claim 11, modified Hiroyoshi in view of Guoxin teaches the covering film formation step is performed after housing the electrode group together with the electrolyte solution in the container, the electrolyte solution contains the anions (pg. 353-354) and the covering film formation step is a step that flows a current between the positive electrode and the negative electrode in a current value limited to less than or equal to a prescribed current value while immersing the electrode group in a solution including anions containing fluorine, or an electrolyte containing PF6 (pg. 353-354- method of Guoxin with electrolyte of Hiroyoshi P46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that because this step is the same as that of the instant disclosure, the covering film formation step of modified Hiroyoshi will form the expected result of changing aluminum in a surface layer of the positive current collector to aluminum oxide. 
"[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) A reference which is silent about a claimed invention’s features is anticipatory if the missing feature is necessarily present in that which is described in the reference.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoshi in view of Guoxin, as applied to at least claim 9, and further in view of Marple (US 4,585,715).
claim 12, modified Hiroyoshi is silent in teaching a covering film formation step performed in the step of forming a positive electrode, the step of forming the positive electrode including a step of forming the positive electrode material on the aluminum oxide layer after covering the surface of the positive current collector with the aluminum oxide layer; however, Marple, in a similar field of endeavor related to electrochemical devices teaches aluminum current collectors and electrodes with active material (Col. 1)
Marple teaches forming a protective surface oxide layer on a current collector by oxidizing the current collector to produce a surface layer of an oxide of the metal of the current collector to prevent corrosion (Col. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form a protective surface oxide layer on the current collector of modified Hiroyoshi, in a surface covering step where the surface of the current collector is covered with an aluminum oxide layer prior to forming the positive electrode material on the collector, to protect the collector from corrosion, as taught by Marple. "[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) A reference which is silent about a claimed invention’s features is anticipatory if the missing feature is necessarily present in that which is described in the reference.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoshi in view of Guoxin, as applied to at least claim 9, and further in view of Tomokazu et al. (WO 2013/062088).
claim 13, modified Hiroyoshi teaches the method for manufacturing an electrochemical device includes laminating the cell and the positive electrode components together (P72-73). 
Modified Hiroyoshi is silent in teaching the step of forming a positive electrode includes a step of laminating the positive current collector, a carbon layer containing conductive material, and the positive electrode material layer in this order; however, Tomokazu, in a similar field of endeavor related to a method for manufacturing an electrochemical device (pg. 3). 
Tomokazu teaches including a carbon layer comprising a conductive carbon material (pg. 6), or adhesive layer between a collector and an electrode active material layer to prevent decomposition of the electrolyte (pg. 7). Tomokazu teaches this step is done by, when forming the positive electrode, laminating the positive current collector with a carbon layer containing the conductive carbon material, and the positive electrode material layer (pg.34. 36. 43. 46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the step of forming a positive electrode of modified Hiroyoshi includes a step of laminating the positive current collector, a carbon layer containing conductive material, and the positive electrode material layer in this order, as taught by Tomokazu, to prevent decomposition of the electrolyte and prolong the devices lifetime. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729     

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729